DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Monateri on 3/19/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended): A bio-detection chip, comprising: an upper substrate and a lower substrate disposed opposite to each other, a reference electrode, a driving electrode, a first dielectric layer, a second dielectric layer, a first hydrophobic layer and a second hydrophobic layer; wherein, 
	the reference electrode is formed on a side of the upper substrate facing the lower substrate; 	the driving electrode is formed on a side of the lower substrate facing the upper substrate;
	 the first dielectric layer, the first hydrophobic layer, the second hydrophobic layer and the second dielectric layer are disposed successively between the reference electrode and the driving electrode;
	 wherein the bio-detection chip further comprises a plurality of micro-capsules arranged between the first hydrophobic layer and the second hydrophobic layer, each of the micro-capsules comprising a capsule membrane wall shell made from natural polymer materials and encapsulating a plurality of charged microspheres within the capsule membrane wall shell, and surfaces of the charged microspheres having a first biomolecule for specifically binding with a second biomolecule that enters the bio-detection ; and 
	wherein the bio-detection chip further comprises a plurality of baffle walls disposed between the first hydrophobic layer and the second hydrophobic layer, the baffle walls dividing a space between the upper substrate and the lower substrate into a plurality of sub-spaces, with a gap between two adjacent ones of the baffle walls; wherein the micro-capsules are filled in the sub-spaces, such that the baffle walls are configured to ensure that the micro-capsules cannot move in different sub-spaces through the gaps. 

Claim 2 (Currently Amended): The bio-detection chip as claimed in claim 1, wherein a diameter of the micro-capsule is equal to a height of the baffle wall and larger than a width of the gap.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is EWOD Microfluidic Systems for Biomedical Applications by Shen et al. (herein Shen). 
Shen teaches an Electrowetting on Dielectric (herein EWOD) system corresponding to the bio-detection chip recited in the instant claims (pg. 967, section 2.1, paragraph 1 & Fig. 1a). Shen teaches that the EWOD system comprises a bottom plate corresponding to the lower substrate recited in the instant nd Col., 1st paragraph). It is well known in the art that immersing a droplet in silicone oil will form a membrane wall shell around droplet thus encapsulating a plurality of magnetic beads within the droplet membrane. 
Shen neither teaches nor fairly suggests the bio-detection chip further comprising a plurality of baffle walls disposed between the first hydrophobic layer and the second hydrophobic layer, the baffle walls dividing a space between the upper substrate and the lower substrate into a plurality of sub-spaces, with a gap between two adjacent ones of the baffle walls; wherein the droplets are filled in the sub-spaces, such that the baffle walls are configured to ensure that the droplets cannot move in different sub-spaces through the gaps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797